Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Examiner acknowledges Applicant’s Terminal Disclaimer filed and approved on 12/17/2021 over U.S. Patent No. 10878362 B2. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	With respect to subject matter eligibility, although the claims include abstract subject matter (i.e. communicating about a mail), the combination of the limitations integrated the abstract idea into a practical application such as “receive, from a customer, one or more configurable parameters requiring establishing a connection to one or more computing entities for one or more deliveries without human interaction during a predetermined time period and for one or more of generating a notification to a customer or carrier pick-up/delivery individual, automatically disallowing or allowing delivery or pick-up of an item, and confirming the item was picked-up or delivered; establish a trusted relationship between a first computing entity and a second computing entity based on credential information; synchronize the first computing entity and the second computing entity to establish a connection between the first computing entity and the second computing entity to allow for communication between the first computing entity and the second computing entity; monitor the connection between the first computing entity and the second computing entity on a pre-determined schedule to determine whether one or more triggering events have occurred, wherein the one or more triggering events comprises a designated carrier vehicle turning on or off, the designated carrier vehicle beginning to move, and the designated carrier vehicle slowing to a stop; determine whether to allow delivery of the item based at least in part on the first computing entity and the second computing entity being in 

Examiner is unaware of any available prior art that teaches or suggests: 
“monitor the connection between the first computing entity and the second computing entity on a pre-determined schedule to determine whether one or more triggering events have occurred, wherein the one or more triggering events comprises a designated carrier vehicle turning on or off, the designated carrier vehicle beginning to move, and the designated carrier vehicle slowing to a stop; determine whether to allow delivery of the item based at least in part on the first computing entity and the second computing entity being in direct communication with each other and the occurrence of the one or more triggering events”
The closest prior art includes:
KLINGENBERG (US-20130138573-A1) related to a system and a method for changing delivery service level. 
Ordille (US-20070203741-A1) related to a system and a method for automatic notifications and responses. 
Qi (US-20120171961-A1) related to a system and a method for quick authentication between Bluetooth devices. 
Faaborg (US-20150120529-A1) related to a system and a method for package delivery and door access. 
Hjelmeland Alams (US-20080301580-A1) related to a system and a method for receiving and sending notifications. 
Jones (US-6975998-B1) related to a system and a method for package delivery notification. 
Klingenberg (US-20070005452-A1) related to a system and a method for providing personalized delivery services. 
Hamm (US-20110074587-A1) related to a system and a method for tracking packages. 
Lau (US-7212829-B1) related to a system and a method for providing shipment tracking and notifications. 
Horstemeyer (US 8,368,562 B2) related to a system and a method for notifying a user to enable pickup/delivery changes. 
Systems, K., 2015. Mobiletek - Mobile Driver Management Tools Set. [online] Key
Software Systems. Available at: <https://www.keysoftwaresystems.com/mobiletek.html>

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628